Citation Nr: 1034198	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for a left wrist 
scar.

2.  Entitlement to service connection for left wrist tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to September 
1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which granted the Veteran's claim of service 
connection for a left wrist scar and assigned an initial 
noncompensable rating.  This rating decision also denied his 
claim for service connection for left wrist tendonitis.

The issue of entitlement to service connection for left wrist 
tendonitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's left wrist 
scar has been shown to be nontender and superficial scar; the 
record is negative for evidence that this scar encompassed of an 
area that exceeded 144 square inches, was unstable, was painful, 
was deep or caused limitation of wrist motion.


CONCLUSION OF LAW

The criteria for a compensable initial rating for a left wrist 
scar have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.7, 4.118, Diagnostic Codes (DCs) 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

The instant claims arise from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.   Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Thus, no further discussion of the duty to notify is 
required here.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

As of October 23, 2008, revised provisions for evaluating scars 
were enacted; however, this new regulation indicates that the 
revised provisions are applicable only to claims received on or 
after October 23, 2008, or upon express request of the Veteran.  
Accordingly, these revisions do not apply to the present case.  
73 Fed. Reg. 54708 (Sept. 23. 2008).  The Veteran's claim of 
entitlement to a higher rating for a left wrist scar will be 
considered solely under the criteria effective as of the date of 
the claim. 

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent rating is 
assignable for area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, DC 7802 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2) (2008).

A 10 percent rating is assignable for scars that are superficial 
and unstable.  38 C.F.R. § 4.118, DC 7803 (2008).   An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note 
(1), (2) (2008).

A 10 percent rating is assignable for scars that are superficial 
and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that he is entitled to a compensable rating 
for his left wrist scar.

An April 2006 VA examination reflected the Veteran's reports that 
his left wrist scar gave him "no problems."  Physical 
examination revealed a two centimeter hockey stick incision on 
the dorsum of the radial portion of the wrist area that was 0.1 
centimeter in width.  This area was white and lighter in color 
than the surrounding tissue, nontender, depressed and 
nonadherent.

No other clinical evidence addressing the Veteran's left wrist 
scar has been submitted.

In order to achieve a compensable rating for a scar not of the 
head, face or neck, the evidence must demonstrate that such scar 
encompasses an area of at least 144 square inches, or that the 
scar to be unstable or painful.  The April 2006 VA examination 
established that the Veteran's scar consisted of an area less 
than 144 square inches, that it was nontender and nonadherent.  
No clinical evidence has been presented, and the Veteran has not 
alleged, that the scar was unstable or that it caused limitation 
of wrist motion.  A compensable rating for the left wrist scar is 
therefore denied.  38 C.F.R. § 4.118, DCs 7801-7804 (2008).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath, supra.  The 
Board has found no section that provides a basis upon which to 
assign a compensable disability rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's left wrist scar has manifested by as a superficial, 
nontender scar encompassing an area of less than 144 square 
inches.  No hospitalizations have been reported during the 
appellate period.  These manifestations are contemplated by the 
rating schedule.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran does not meet the statutory rating thresholds for 
TDIU.  He reported that he had been working loading trucks in a 
shipping department prior to filing a Workman's Compensation 
claim due to a left wrist injury in the April 2006 VA 
examination.  He has not alleged, nor does the evidentiary record 
suggest, that he was unable to work due to his left wrist scar.  
Further consideration of a TDIU is therefore not warranted.


ORDER

Entitlement to an initial compensable rating for a left wrist 
scar is denied.


REMAND

During his April 2006 VA examination, the Veteran reported that 
he had recently filed a Workman's Compensation claim as a result 
of a left wrist repetitive motion injury.  Copies of this claim 
and any associated medical records have not been requested or 
obtained.  As these records are pertinent to the instant claim 
for service connection for left wrist tendonitis and have been 
identified, efforts must be made to obtain them.  See 38 C.F.R. § 
3.159(c)(1).

Additionally, following the physical examination and a review of 
the Veteran's claims file, the April 2006 VA examiner was unable 
to offer an opinion regarding the etiology of his left wrist 
disorder without resorting to "a great deal of conjecture."  
The Board cannot rely on a speculative opinion when deciding a 
claim for service connection.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).  A new VA 
orthopedic examination is therefore required.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake the 
appropriate action to obtain the Veteran's 
reported Workman's Compensation claim, and 
any medical records underlying that 
determination, following the current 
procedures set forth in 38 C.F.R. § 3.159.  

All efforts to obtain these records should be 
documented in the claims file.   All 
records/responses received should be 
associated with the claims file.  If these 
records are unavailable, this should also be 
documented in the claims file.  

The Veteran must be advised that to obtain 
these records, it may be necessary for him to 
provide written authorization to VA.

2.  Following the completion of the above-
development, the RO/AMC should afford the 
Veteran a VA orthopedic examination to 
determine whether any current left wrist 
disorder is related to active duty service.  
The claims file including a copy of this 
decision and remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current left 
wrist disorder had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  The examiner should 
comment on the impact, if any, of the 
Veteran's reported post-service repetitive 
motion injury to his left wrist.

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that his reports must be 
considered in formulating the requested 
opinion; although the examiner may assess the 
credibility of the Veteran's reports, as well 
as any other evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

3.  The RO/AMC should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


